Citation Nr: 0937690	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  96-42 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for asthma, to include 
as secondary to tobacco use.

2.  Entitlement to service connection for pneumonia.



REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to 
September 1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  

The Board remanded the case for further development in May 
1998, and that development was completed by the RO.  The case 
was returned to the Board for appellate review, and a 
decision was issued in December 1999 denying the claims 
currently on appeal.  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated in January 2001, the 
Court vacated the Board's December 1999 decision and remanded 
the case to the Board for proceedings consistent with the 
Joint Motion for Remand (Joint Motion) filed in this case.  

The Board thereafter issued another decision in November 2001 
in which the Veteran's claims for service connection for 
asthma and for pneumonia were denied.  The Veteran appealed 
that decision to the Court, and in an Order dated in July 
2002, the Court vacated the Board's November 2001 decision 
and remanded the case to the Board for proceedings consistent 
with the Joint Motion for Remand (Joint Motion) filed in this 
case.  

The Board subsequently remanded the case for further 
development in September 2002, and that development was 
completed by the RO.  The case was returned to the Board for 
appellate review, and in a March 2004 decision, the Board 
denied the Veteran's claims for service connection for asthma 
and pneumonia.  The Veteran once again appealed that decision 
to the Court, and in an Order dated in June 2005, the Court 
vacated the Board's March 2004 decision and remanded the case 
to the Board for proceedings consistent with the Joint Motion 
for Remand (Joint Motion) filed in this case.  

The Board remanded the case again for further development in 
December 2006.  That development was completed, and the case 
has since been returned to the Board for appellate review.

The Board notes that the Veteran testified at a hearing 
before the Board on October 4, 1999.  However, a letter was 
sent to him in September 2006 in which he was informed that 
the Veterans Law Judge who had conducted that hearing was no 
longer employed by the Board.  The letter stated that the law 
requires that the Veterans Law Judge who conducts a hearing 
on an appeal must participate in any decision made on that 
appeal.  The Veteran was further notified that he had a right 
to another hearing, and it was requested that he complete and 
return a form indicating whether he wished to have another 
hearing, and if so, what type of hearing.  The Veteran 
completed and returned the form later that month indicating 
that he did not want an additional hearing before a Veterans 
Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain a medical opinion.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

In this case, the Board notes that the Veteran's service 
treatment records are presumed destroyed by the fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in 1973.  In cases where the veteran's service 
treatment records are unavailable, through no fault of the 
veteran, there is a "heightened duty" to assist the veteran 
in the development of the case.  See generally McCormick v. 
Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

The Veteran has contended that he was treated for pneumonia 
in November 1954 for one week at the hospital in Fort 
Jackson, South Carolina, and for a high fever for two weeks 
at Fort Benjamin Harrison, Indiana.  He originally indicated 
that the latter hospitalization occurred in the summer of 
1955, but he later stated that it occurred in 1956.  He has 
asserted that the bronchial pneumonia during service caused 
his current asthma.  In addition, the Veteran has indicated 
that he began smoking cigarettes in his late teens and has 
contended that he increased the number of cigarettes smoked 
per day during service because he was given free cigarettes.  
He has stated that he continued to smoke after his separation 
from service until a private physician told him to stop in 
the 1960s.

The Board notes that the Veteran is competent to attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Morning reports dated from November 30, 1954, and December 6, 
1954, do indicate that the Veteran was admitted to a service 
hospital in Fort Jackson for treatment of an unidentified 
condition.  In addition, a fellow servicemember submitted a 
lay statement in April 1995 in which he indicated that he had 
served with the Veteran and visited him in the hospital at 
Fort Jackson, South Carolina, when he was hospitalized in 
November 1954 for pneumonia or bronchial trouble.  Another 
individual submitted a statement in October 1995 in which he 
also indicated that the Veteran was hospitalized with 
pneumonia in November 1954 and was hospitalized again in the 
summer of 1956 for a period of two weeks.  Similarly, in a 
November 1999 statement, a fellow servicemember indicated 
that he served with the Veteran at Fort Benjamin Harrison in 
1955 and 1956, and he recalled that the Veteran became ill 
and had to be hospitalized for unknown reasons in 1956.

A letter from a private physician indicates that she treated 
the Veteran for asthma due to excessive smoking from March 
1964 to July 1985.  However, on other occasions, the Veteran 
has reported having later initial post-service treatment.

The private physician submitted another statement in December 
1999 in which she noted that the Veteran had chronic 
obstructive asthma and had been treated for a number of 
years.  The physician commented that infections can unmask 
asthma and stated the Veteran "did have pneumonia in the 
service and while I cannot prove it was a cause of asthma, it 
may have been the reason it became clinically evident."  She 
reiterated in January 2003 that the Veteran developed asthma 
after a bout of pneumonia in the service.  The physician 
stated that while she could not prove that the pneumonia was 
the cause of his asthma, it may have been the reason it 
became clinically evident.

The Veteran was afforded a VA examination in May 2003 in 
connection with his claims for service connection for asthma 
and pneumonia.  Following a review of the Veteran's medical 
history and a physical examination, the examiner noted that 
the Veteran had reported having had pneumonia twice in 
service and having his first asthma attack in 1964.  He 
commented that it was all but impossible to determine the 
original etiological factor of the asthma.  The examiner did 
indicate that the usual asthma can be started with allergies 
and stated that the fact that the Veteran showed improvement 
with prednisone would indicate that his allergies may have 
had some part in his asthma.  He also observed that the 
Veteran smoked for only 10 years and that it was very 
difficult to label his lung disease as chronic obstructive 
pulmonary disease without pulmonary function tests.  
Subsequent pulmonary function tests did show a moderate 
obstructive lung defect, and the diagnoses included recurrent 
asthma, mild restrictive lung disease, and moderate 
obstructive lung disease.

In a July 2003 addendum, the examiner stated that he could 
not reason that the Veteran's asthma started due to smoking, 
yet he also could not be sure that the smoking did not start 
his asthma.  As such, he commented that pneumonia could have 
caused some lung problem that was permanent, but stated that 
whether this would be a reason for the asthma to occur or not 
is debatable and unpredictable.

The Board notes that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim.  See e.g. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
doctor's opinion that "it is possible" and "it is within 
the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility. See 38 C.F.R. § 3.102 (2008).  Therefore, 
the Board finds that a VA examination and medical opinion are 
necessary to determine the nature and etiology of any asthma 
or pneumonia that may be present.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:


The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any asthma and pneumonia 
that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service records and post-
service medical records as well as the 
lay statements of record.  

The Veteran has contended that he was 
treated for pneumonia in November 1954 
for one week at the hospital in Fort 
Jackson, South Carolina, and for a high 
fever for two weeks at Fort Benjamin 
Harrison, Indiana, in 1955 or 1956.  He 
has asserted that the bronchial 
pneumonia during service caused his 
current asthma.  The Veteran is 
competent to attest to being 
hospitalized, and lay statements also 
indicate that he was hospitalized for 
pneumonia in service.  In addition, 
morning reports document the Veteran as 
being hospitalized for an unspecified 
condition from November 30, 1954, to 
December 6, 1954.  

The Veteran has also contended that he 
increased the number of cigarettes 
smoked per day during service because he 
was given free cigarettes.  He has 
stated that he continued to smoke after 
his separation from service until a 
private physician told him to stop in 
the 1960s.

It should be noted that the applicable 
law in this particular case does provide 
that direct service connection may be 
established for disability shown to 
result from tobacco use during active 
service.  In addition, if it is shown 
that the Veteran developed nicotine 
dependence in service and that the 
nicotine dependence led to a later 
disability, the later disability may 
also be service-connected on a secondary 
basis.  The medical evidence must relate 
the current disability to tobacco use 
during active service or nicotine 
dependence developed in active service, 
as distinguished from post-service 
tobacco use or nicotine dependence. 

The examiner should indicate whether the 
Veteran has had asthma and/or pneumonia 
at any time between October 1993 and the 
present time.  For each disorder that 
has been diagnosed, he or she should 
opine whether it is at least as likely 
as not that the disorder is causally 
etiologically related to the Veteran's 
military service, including his 
hospitalization in service.  He should 
also address whether his asthma may be 
related to tobacco use during service or 
nicotine dependence developed in 
service.

In rendering the opinion, the examiner 
should not resort to mere speculation, 
but rather should consider that the 
phrase "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.  Thus, unless the examiner 
concludes that the current disability is 
either likely or unlikely the result of 
an event, injury, or disease incurred in 
service, the examiner should state 
whether it is at least as likely that 
the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the 
result of some other factor or factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

